Title: To George Washington from Daniel Jenifer Adams, 25 June 1790
From: Adams, Daniel Jenifer
To: Washington, George



Sir
Delaware State Wilmington June 25th 1790

With very great diffidence, I beg leave to address your Excellency, on a subject to which I am moved, more from necessity, than either from real inclination, or ambition.
Your Excellency I presume, is not unacquainted, that after near five years perilous & hard Service under your Command (in which I hope I merited your good opinion, in the station I held) I was one of those unfortunate Officers, that laid down my Commission, more for the want of Money to support my rank in the Army, than any other cause; tho’ the reasons I assigned to your Excellency, in my resignation, I thought cogent, and perhaps wou’d have acted forcibly with most officers of the Army; yet, the Strong attachment I had to my Country’s cause, and the reluctance with which I left its Service, were such strong incentives, that the latter might have been got over, if I had seen a prospect of future support of the former. By a resolution of Congress, which took place about the time of my resignation, excluding officers, who resigned previous to such a date, from any future emoluments arising on their Commissions, which were the only compensations (of any consequence) they were entitled to, for their Services; I was One of those who suffered

by this resolution, and I can very safely say, that all the Money I ever rec’d for my Services, was not sufficient to pay my pocket expences whilst I was in the Army.
After ten years close application to business, in which I have been but unfortunate, I have acquired some little property, tho’ very inadequate to the support of a large & rising family of Children—I am now advanced to the middle stage of life, with a shattered Constitution, owing to the ⟨heats⟩ & colds, I underwent whilst I was in the Army, which renders me inc⟨a⟩pable of the more rugged, and fatigueing scenes of life, for the better support of my family.
Under a serious impression, of these circumstances, permit me sir, to solicit your Excellency’s patronage, and fav’or, to the appointment of such office under the Federal Government, as your Excellency may think suitable to my capacity, and situation—and as it is probable, that a Law will shortly take place in Congress, for Settling the Accompts of the United States, with the individual States, and Commissionors, be appointed for that purpose; shoud your Excellency be pleased to fav’or me, with one of those appointments, I flatter myself, my attention, and fidelity to the trust, will make compensation for the hon’or and fav’or done me, and shou’d it be necessary, f trust, I can come before your Excellency, with such letters of recom⟨me⟩ndation, as will prove satisfactory. With every sence of respect & duty, I have the hon’or to be, Your Excellency’s Most Obt & very Hum: Servt

Danl J. Adams

